[Cite as Frank Novak & Sons, Inc. v. A-Team, L.L.C., 2014-Ohio-922.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 99777



                         FRANK NOVAK & SONS, INC.
                                                           PLAINTIFF-APPELLEE/
                                                           CROSS-APPELLANT

                                                     vs.

              A-TEAM, L.L.C., D.B.A. SERVICEMASTER
                                                           DEFENDANT-APPELLANT/
                                                           CROSS-APPELLEE




                               JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART,
                             AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-09-685057

        BEFORE: Boyle, A.J., E.A. Gallagher, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                             March 13, 2014
ATTORNEY FOR APPELLANT

Kevin J. Kelley
Porter Wright Morris & Arthur
925 Euclid Avenue
Suite 1700
Cleveland, Ohio 44115

ATTORNEYS FOR APPELLEE

Keith R. Kraus
Grant J. Keating
Dworken & Bernstein Co., L.P.A.
50 South Park Place
Painesville, Ohio 44077
MARY J. BOYLE, A.J.:

      {¶1} Defendant-appellant,         A-Team,       L.L.C.,     d.b.a.     ServiceMaster

(“ServiceMaster”) appeals the trial court’s judgment in favor of plaintiff-appellee, Frank

Novak & Sons, Inc. (“Novak”) on Novak’s breach of contract claim and ServiceMaster’s

counterclaims for breach of contract and unjust enrichment.      Novak also cross-appeals,

challenging the trial court’s judgment with respect to its claim under R.C. 4113.61 (“Ohio’s

Prompt Payment Act”).     We affirm the trial court’s award in favor of Novak on its breach

of contract claim, reverse the trial court on its application of the Prompt Payment Act, and

remand for further proceedings.

                               Procedural History and Facts

      {¶2} This case involves a dispute between a general contractor and subcontractor

related to work performed in the summer of 2007 to restore the Cleveland Browns Stadium

(the “Property”) in time for the Browns’ first pre-season game. On July 14, 2007, during a

concert, the Property sustained severe water damage because of faulty plumbing.         The

next day, ServiceMaster was hired as the general contractor to perform cleaning,

restoration, and construction for the Property. ServiceMaster, in turn, hired Novak as a

subcontractor to perform painting, flooring, and wall covering work. While the parties

were performing work related to the July 14th incident, a severe rainstorm occurred on

August 2, 2007, causing further damage to the Property, and resulting in Novak performing

additional work.
       {¶3} Novak brought the underlying action seeking to recover money allegedly

owed by ServiceMaster in connection with work Novak performed for the August 2, 2007

project.   Novak further sought to separately recover prejudgment interest and attorney fees

under R.C. 4113.61, Ohio’s Prompt Payment Act, for ServiceMaster’s alleged failure to

timely pay after having received payment itself.

       {¶4} The parties disputed the nature of the contract that governed, and both parties

ultimately changed their respective positions during the course of the litigation. While

Novak initially asserted that the parties entered into a “subcontractor agreement” and

attached a written subcontractor agreement to the complaint, Novak changed its position

and filed an amended complaint, asserting that the parties “entered into an oral agreement.”

 Conversely, ServiceMaster initially answered the complaint and responded to requests for

admissions, denying that the subcontractor agreement was the contract between the parties.

 It then, however, amended its answer to state that the parties entered into a written

subcontractor agreement — the same subcontractor agreement attached to Novak’s original

complaint (“subcontractor agreement”).

       {¶5} After Novak filed its second amended complaint, ServiceMaster answered

and asserted two counterclaims for breach of contract and unjust enrichment.

ServiceMaster alleges that all the work performed by Novak was governed by the single

written subcontractor agreement, signed by ServiceMaster’s president, Ed Ranieri.

ServiceMaster alleged that the severe rain of August 2, 2007, resulted in an expanded scope

of work but that the parties agreed that Novak would continue to provide flooring and
painting services “under the terms of their agreement.”    ServiceMaster further alleged that

Novak “breached this agreement as it has been paid substantially more than what is

provided in their agreement.”    ServiceMaster’s claim is based on two specific provisions

in the subcontractor agreement — (1) “an administrative fee provision” providing that all

payments are subject to a 20 percent administrative fee, and (2) “a pay when paid

provision” providing that Novak will be paid when ServiceMaster has received payment

from the property owner, the property owner’s agent and/or the relevant insurance

company.

       {¶6} In support of its unjust enrichment claim, ServiceMaster alleged that it made

payments to Novak totaling $430,000 and that Novak negotiated an additional payment of

$100,450 directly from the Cleveland Browns, of which it never informed ServiceMaster.

Based on these collective payments, ServiceMaster alleged that Novak has been overpaid

for its work on the Property and that “it would be unjust for [Novak] to retain this benefit.”

       {¶7} The case ultimately proceeded to a bench trial.

       {¶8} Novak presented documentary evidence establishing that ServiceMaster

entered into separate contracts with the property owner’s agent to perform restoration work

on the Property in response to the pipe–sewer backup of July 14th (“Loss 1”) and the

rainwater intrusion on August 2nd (“Loss 2”).

       {¶9} Bradley Pinchot, vice president of Novak, testified that his company was

hired by ServiceMaster to perform services related to both Loss 1 and Loss 2, but that Loss

1 and Loss 2 were two separate projects. Pinchot expressly denied that Loss 2 was an
extension of the scope of work under Loss 1.           According to Pinchot, ServiceMaster

specifically required Novak to distinguish from the work it performed with respect to Loss

1 and Loss 2 because they were two separate projects.

          {¶10} With respect to Loss 2, Pinchot testified that Novak had an oral contract with

ServiceMaster to perform the work.       Specifically, Pinchot testified that he entered into an

oral contract with Pete D’Agostino, a project executive from ServiceMaster, for Novak to

perform the work on Loss 2 and that ServiceMaster would pay on a “time and material

basis.”

          {¶11} Pinchot further testified that he had received the subcontractor agreement

“two or three weeks after” Novak commenced work at the stadium.          Pinchot stated that he

never signed or approved the terms.       With respect to the administrative fee provision in

the subcontractor agreement, Pinchot testified that the 20 percent administrative fee “is

actually more than what is in [Novak’s] billing rate for allowable overhead and profit,” and

therefore Novak never agreed to the agreement.          Pinchot explained that Novak would

have lost money from day one if it agreed to the subcontractor agreement so “we didn’t

execute it for that reason.”    Pinchot further explained that Novak pulled its people from

other jobs to work on Loss 1 and that it never would have pulled labor off other paying jobs

to work on another job that Novak would lose money from the inception.

          {¶12} Novak submitted invoices totaling $535,000 for flooring work performed on

Loss 1. It is undisputed that Novak received $430,000 in payment from ServiceMaster.

According to Pinchot’s testimony, these payments were applied to Loss 1 invoices, which
were their oldest outstanding invoices. Pinchot testified that ServiceMaster never applied

a 20 percent administrative fee to the invoices submitted by Novak.      With respect to the

outstanding balance on Loss 1 and other unpaid invoices that Novak had from other

contractors that it performed work for related to the faulty plumbing, Novak placed a

mechanic’s lien on the Property, prompting the Browns to directly negotiate a settlement

with Novak on its Loss 1 claims ($100,450) in return for its release of the lien. The

settlement agreement was executed on June 13, 2008, and releases any claims with respect

to Loss 1 against ServiceMaster and the other contractors.        The settlement agreement,

however, expressly excludes any claim that Novak may have regarding Loss 2 and

preserves its right to pursue such a claim.

       {¶13} As for the Loss 2 work, Pinchot testified that Novak initially submitted an

invoice, dated August 21, 2007, for its services in the amount of $39,643.15, which

included an estimate of future work to finish the project that ServiceMaster requested

Novak to include. According to Pinchot, Novak subsequently submitted a revised invoice,

which reflected the actual labor and materials used, resulting in a reduced invoice of

$37,158.82. Pinchot testified that, although the insurance company approved this invoice

for payment in the amount of $31,000, Novak never received any payment from

ServiceMaster on this invoice.

       {¶14} Novak further presented the testimony of Erica Burmeister, who previously

worked in the administrative department of ServiceMaster and was assigned as the project

auditor for the Cleveland Browns job.         According to an internal document prepared by
Burmeister, the $430,000 in payments made by ServiceMaster were for Loss 1 payments,

and no payments were made toward Loss 2.

       {¶15} Novak called ServiceMaster’s president, Ed Ranieri, as a witness, who

admitted on direct examination that all of the work performed by Novak on Loss 1 and

Loss 2 was “excellent.” Ranieri further testified that Pete D’Agostino hired Novak with

respect to Loss 2. Although Ranieri initially stated that Novak entered into an “oral”

contract with ServiceMaster, he immediately recanted, indicating that the relationship was

always governed by the written subcontractor agreement.

       {¶16} Ranieri acknowledged that he never objected to any of the invoices submitted

by Novak.    Ranieri further corroborated Pinchot’s testimony that the insurance company

approved $31,617.28 on Novak’s final Loss 2 invoice. Ranieri further confirmed that

ServiceMaster received two separate $100,000 checks on January 9, 2008, with respect to

Loss 2 invoices.

       {¶17} On cross-examination, Ranieri testified that ServiceMaster hired “probably

20, 25” subcontractors on the Cleveland Browns Stadium job and that it required executed

written subcontractor agreements from all of its subcontractors given that it involved a

“multimillion dollar gig.”   According to Ranieri, there was no oral contract with Novak.

Ranieri testified further that the additional work caused by the August 2, 2007 rainstorm

fell within the scope of the original written subcontractor agreement.   Ranieri stated that

Novak never indicated that it considered the additional work to be a “separate job” nor did

it ever discuss separate contractual terms for Loss 2.
      {¶18} Ranieri further testified that ServiceMaster, as the general contractor, received

invoices from the subcontractors that it forwarded to the insurance adjustor, the city of

Cleveland, and the Cleveland Browns. According to Ranieri, ServiceMaster’s invoices

were not paid in full — “not even close.”    Ranieri stated that ServiceMaster “took a 1.2

million hit” on this job. Ranieri also testified that, when it received payment from the

owner or the owner’s agent, the payment was never accompanied with instructions as to

which subcontractor’s invoices should be paid. According to Ranieri, ServiceMaster paid

Novak $430,000 on its invoices despite only $409,000 being approved. Applying the

administrative fee in the written agreement and the allowed adjusted amount, Ranieri

testified that Novak was only entitled to $327,578.50 with respect to all the work

performed.

      {¶19} The trial court also heard testimony from Gregory Zeigler, an account

manager at Affiliated FM Global, who was the adjustor handling the claims submitted in

response to Loss 1 and Loss 2. According to Zeigler, Affiliated FM Global received a

total of $297,346 in invoices regarding work performed for Loss 2. Of the invoices

submitted, $31,617.28 was specifically approved and earmarked for Novak’s work on Loss

2.

      {¶20} In support of its case, ServiceMaster offered the testimony of Gary Cerasi,

ServiceMaster’s accountant for approximately the last ten years.     According to Cerasi, a

20 percent administrative fee provision is very common in the construction industry.

Cerasi testified as to his familiarity with the invoices submitted by Novak to ServiceMaster
regarding the Property. Cerasi assisted ServiceMaster “to help job cost the job” and

oversaw the invoices to “make sure the overall accounting of the job was being taken care

of.” According to Cerasi, he never knew “about Loss 1 or Loss 2 until we saw the

Affiliated things way down the road.”   Cerasi further testified that, even if the insurance

company for the owner asked the subcontractor to classify the job as “Loss 1 [and] Loss 2,”

there is no accounting reason for ServiceMaster to consider the job that way. Cerasi

further testified that ServiceMaster never received any instructions as to how to apply

payments upon receipt from either the Cleveland Browns, Affiliated FM Global, or the city

of Cleveland.

      {¶21} According to Cerasi, after applying the adjustments made to the invoices

submitted, Novak should have been paid no more than $409,473. Cerasi further testified

that the administrative fee should have applied to that amount resulting in Novak receiving

a reduced payment of $327,598.

      {¶22} On cross-examination, Cerasi acknowledged that he did not have any personal

knowledge as to the parties entering into the written agreement.            Cerasi further

acknowledged that he had no personal knowledge of Novak ever agreeing to the

adjustments made to Novak’s invoices.

      {¶23} Following the bench trial, the trial court issued its findings of facts and

conclusions of law, awarding judgment in favor of Novak on its breach of contract claim in

the amount of $37,158.82 and on ServiceMaster’s counterclaims.           The court found,
however, that ServiceMaster was not in violation of the Ohio Prompt Payment Act and

awarded judgment in favor of ServiceMaster on this claim.

      {¶24} ServiceMaster appeals from this judgment, raising three assignments of error:

             I. The trial court erred in finding that the relationship between the
      parties was governed by an oral contract and not the written subcontractor
      agreement.

             II. The trial court erred in concluding that plaintiff met its burden of
      establishing an oral contract.

             III. Even if an oral contract was formed, the trial court erred by
      failing to determine the reasonable value of the services dating back to July
      15, 2007.

      {¶25}    Novak    has   filed    a   cross-appeal,   asserting   the   following   single

cross-assignment of error:

             I. The trial court erred in denying Novak’s claim for relief against
      ServiceMaster pursuant to R.C. 4113.61 (Ohio’s Prompt Payment Act).

      {¶26} We turn first to ServiceMaster’s stated assignments of error.

                                      Standard of Review

      {¶27} In a civil case, “[j]udgments supported by some competent, credible evidence

going to all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr. Co.,

54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

      A reviewing court should not reverse a decision simply because it holds a
      different opinion concerning the credibility of the witnesses and evidence
      submitted before the trial court. A finding of an error in law is a legitimate
      ground for reversal, but a difference of opinion on credibility of witnesses
      and evidence is not.
Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 81, 461 N.E.2d 1273 (1984).
                                       Type of Contract

       {¶28} In its first assignment of error, ServiceMaster argues that the trial court erred

in concluding that the parties’ relationship was governed by an oral contract and not the

standard subcontractor agreement that ServiceMaster offered into evidence (hereby “the

written agreement”).     ServiceMaster’s argument hinges on the following alleged facts: (1)

Novak was presented with the written agreement drafted and signed by Edward Ranieri,

president of ServiceMaster, at the inception of the project, namely, on or about July 15,

2007; (2) Novak received the contract and understood its terms; and (3) Novak began

performing the work contemplated in the written contract.      Although Novak never signed

the contract, ServiceMaster contends that Novak’s performance under the contract

constitutes an acceptance of the written contract, thereby binding Novak under the contract.

       {¶29} In support of this argument, ServiceMaster cites to several cases that hold a

written contract that is not executed is enforceable if the parties proceed to act as if the

contract is in effect.   Specifically, ServiceMaster relies on this court’s decision in Jatsek

Constr. Co. v. Burton Scot Contrs., L.L.C., 8th Dist. Cuyahoga No. 98142,

2012-Ohio-3966, and contends that it is controlling.

       {¶30} In Jatsek, the subcontractor filed suit seeking payment for services it provided

on a construction project.     The general contractor, Burton Scot, faxed an agreement to

Jatsek prior to the start of the project. Jatsek made some changes, signed it, and then

returned a modified version of the agreement.       Burton Scot, however, never signed the

agreement.    In response to Jatsek’s complaint, Burton Scot moved to stay the proceedings
and compel arbitration based on an arbitration agreement contained in the agreement signed

by Jatsek.   The trial court ruled that no contract existed for the project and consequently

denied the motion to stay.   This court, however, reversed the trial court, finding an actual

implied contract was formed between the parties upon the start of the work by Jatsek.

Specifically, relying on G. Herschman Architects, Inc. v. Ringco Mfg. Co., Inc., 8th Dist.

Cuyahoga No. 67758, 1995 Ohio App. LEXIS 1940 (May 11, 1995), the court held that

Jatsek’s subsequent performance constituted an acquiescence to the written agreement

containing the arbitration clause.

       {¶31} We find Jatsek distinguishable. None of the parties in Jatsek asserted that an

express oral contract governed their dispute.   Nor was the trial court weighing evidence to

resolve disputed facts. In this case, Brad Pinchot, Novak’s vice president, testified that

an express oral contract governed the parties’ relationship.    Specifically, he denied that

there was a written contract.   According to Pinchot, the parties had a “time and material

agreement” — a method of contracting common in the construction industry.

       {¶32} The evidence reveals that the written agreement was presented to Novak after

Novak had already commenced work on the project.       Specifically, Pinchot testified that he

received the written agreement by fax two to three weeks after Novak had commenced

work on the project.    In Jatsek, the court’s holding was based on the reasoning of G.

Herschman and the principle that a party’s commencement of the work may be sufficient

evidence that the party has accepted the terms of the agreement — the critical point being
that the party was presented with the agreement prior to commencement of the work.    This

reasoning, therefore, does not apply in this case.

       {¶33} Further, Novak presented evidence at trial that ServiceMaster denied the

existence of a written contract between the parties in its response to Novak’s request for

admissions.    And while both parties changed their respective positions during the

litigation, the trial court was free to find one party more credible than the other.

Moreover, ServiceMaster never applied a 20 percent administrative fee to Novak’s invoices

submitted with respect to Loss 1 — a key provision under the written agreement giving rise

to ServiceMaster’s overpayment claim. The first time that ServiceMaster even alleged

that it overpaid Novak was nearly a year after Novak filed its lawsuit and more than two

years after it made its last payment to Novak.       Thus, ServiceMaster’s specific conduct

belies its claim that the written agreement governed.

       {¶34} Accordingly, we find that the trial court was free to find that the parties

entered an oral contract with respect to Loss 2 and that the written agreement signed by

ServiceMaster’s president did not govern either Loss 1 or Loss 2.            Indeed, given

ServiceMaster’s inconsistent actions with the terms of the written agreement, we find that

the trial court’s finding that the written agreement does not govern is consistent with the

weight of the evidence.

       {¶35} The first assignment of error is overruled.

                                    Proof of Oral Contract
       {¶36} In its second assignment of error, ServiceMaster argues that the trial court

erred in concluding that Novak had met its burden of establishing an oral contract with

respect to Loss 2.

       {¶37} “To succeed on a breach of contract claim, a party must prove the existence of

a contract, that party’s performance under the contract, the opposing party’s breach, and

resulting damage.”     Ruple v. Midwest Equip. Co., 8th Dist. Cuyahoga No. 95726,

2011-Ohio-2923, ¶ 18.     To prove the existence of a contract, a plaintiff must show that

both parties consented to the terms of the contract, that there was a “meeting of the minds”

of both parties, and that the terms of the contract are definite and certain. Id., citing

Nilavar v. Osborn, 137 Ohio App.3d 469, 738 N.E.2d 1271 (2d Dist.2000); McSweeney v.

Jackson, 117 Ohio App.3d 623, 631, 691 N.E.2d 303 (4th Dist.1996).

       1.   Evidence of Offer and Acceptance

       {¶38} ServiceMaster contends that Novak failed to present evidence of an offer and

acceptance of an oral contract, and therefore there was never a meeting of the minds

between the parties.   We disagree.

       {¶39} Pinchot testified that he entered into an oral contract with Pete D’Agostino,

who had the authority to contract on ServiceMaster’s behalf. Pinchot further testified that

D’Agostino agreed to compensate Novak on a “time and material basis” and reimburse

Novak for its expenses in exchange for Novak performing the required work.       The record

further reveals that Novak completed the work and then submitted its final invoice,

detailing its time and material on the job.   ServiceMaster never expressed any objection to
the invoice and indicated that payment would be forthcoming upon its receipt of payment

from the Cleveland Browns and the city of Cleveland. We find Pinchot’s testimony,

coupled with the actions of the parties, provides competent, credible evidence to support

the trial court’s finding that the parties entered into an oral contract with respect to Loss 2.

       2. Definite Terms

       {¶40} ServiceMaster also contends that the alleged oral contract was lacking any

definite terms to be enforceable.   We disagree.

       {¶41} The record contains sufficient evidence of definite terms to enforce the oral

contract. The record reveals that Novak is a union shop with published union rates.

Pinchot explained at trial that price terms in a time and material contract are calculated by

adding hours worked at the published union rate to the cost of materials plus 10 percent.

According to Pinchot, this method of pricing is understood in the construction industry,

“including people from ServiceMaster.” Pinchot further testified that Novak has done

work for ServiceMaster in the past and that ServiceMaster understood Novak’s rates.

Based on this competent, credible evidence, we find that Novak met its burden to establish

an oral contract with respect to Loss 2.

       3. Trial Court’s Stated Reasoning

       {¶42} ServiceMaster also argues that the trial court’s reasoning supporting the basis

for an oral contract is inconsistent and chronologically impossible. Pointing to the trial

court’s finding that Pinchot’s testimony was the only probative evidence of contract

formation, ServiceMaster argues that the trial court relied on Pinchot’s testimony to
conclude that ServiceMaster orally contracted with Novak to perform work in response to

the August 2, 2007 damage.     The trial court later concludes that the “parties’ relationship

with regards to the entire Cleveland Browns Stadium restoration project (Loss 1 and Loss

2) was governed by an oral contract.”      ServiceMaster argues that it is chronologically

impossible that a single contract formed in response to the damage of August 2, 2007 (Loss

2) could also govern the formation of a contract for the earlier July 14, 2007 event (Loss 1).



       {¶43} We find ServiceMaster’s argument misplaced and no basis for reversal.        The

trial court’s finding regarding contract formation specifically related to the oral contract

governing Loss 2. Indeed, Novak’s case was based solely on recovering for Loss 2, and

therefore focused its presentation of the evidence on the contract formation for Loss 2.

With respect to Loss 1, the trial court found that ServiceMaster failed to meet its burden

that a breach of contract occurred under a written agreement.       Based on our discussion

above, the record supports the trial court’s finding in favor of Novak on ServiceMaster’s

counterclaim.   Thus, while the trial court also found that an oral contact governed Loss 1,

the critical point is that it did not find that the written agreement governed Loss 1, thereby

supporting its judgment in favor of Novak on ServiceMaster’s counterclaim.

       {¶44} The second assignment of error is overruled.

                                 Value of Novak’s Services

       {¶45} In its third assignment of error, ServiceMaster argues that the trial court erred

in failing to determine the reasonable value of Novak’s services.              According to
ServiceMaster, even assuming the written agreement did not govern and that an oral

contract was formed, the trial court was required to determine the reasonable value of

Novak’s services for both Loss 1 and Loss 2.

      {¶46} In support of this argument, ServiceMaster relies on the testimony of Gregory

Zeigler, who was the insurance adjustor for Affiliated FM Global handling the two

insurance claims submitted with respect to Loss 1 and Loss 2. Zeigler testified as to the

amount of money approved with respect to Loss 1 and Loss 2, indicating that the insurance

company made downward adjustments to the rates submitted by Novak for several reasons.

 He explained that the adjustments “could be because they aren’t covered under the policy;

it might not be loss related, or we might not based on disagreement over the rates or hours

they were on site.”   Specifically, ServiceMaster contends that the amount approved by

Affiliated FM Global, namely, $377,855.85 on Loss 1 and $31,617.28 on Loss 2, is the

only evidence of the reasonable value of the Novak’s services and the amount that Novak

should have been paid.      ServiceMaster further points to the testimony of its own

accountant, Gary Cerasi, who indicated that Novak should have only been paid the amount

approved by Affiliated FM Global.

      {¶47} This argument, however, ignores that the trial court awarded Novak the

amount submitted on Novak’s Loss 2 final invoice, which contained line item charges for

the time and materials that Novak furnished in response to Loss 2, totaling $37,158.82.

Novak proved by a preponderance of the evidence that, under the terms of the oral contract

for Loss 2, ServiceMaster agreed to pay Novak on a time and material basis.       Notably,
ServiceMaster never objected to the charges contained in Novak’s final Loss 2 invoice

prior to the lawsuit. Instead, ServiceMaster excused its nonpayment on the basis that it

had not been paid in full by the property owner.

       {¶48} There is no evidence that Novak agreed to perform the work in exchange for

the amount approved by the insurance company.             Moreover, Affiliated FM Global’s

property damage summary, detailing downward adjustments to Novak’s invoices, does not

reflect a determination of the “reasonable value” of Novak’s work.     Instead, the summary

simply addresses those portions of Novak’s work covered under the policy of insurance.

As stated by Zeigler, “we really don’t review the work.    We review the insurance contracts

and decide what’s recoverable.”       This testimony directly contradicts ServiceMaster’s

accountant’s testimony that the reasonable value of services is based on the amount

approved by the insurance company.

       {¶49} Accordingly, we find that the trial court properly awarded Novak $37,158.82

on its breach of contract claim for Loss 2.

       {¶50} Additionally, we find no merit to ServiceMaster’s claim that the trial court

failed to consider the reasonable value of Novak’s services with respect to Loss 1 in

resolving the counterclaim.    ServiceMaster’s counterclaim for breach of contract hinged

on its assertion that the written agreement governed both Loss 1 and Loss 2 and, therefore,

based on the “pay when paid” provision and the 20 percent administrative fee provision, it

had overpaid Novak.     Given that the trial court found that the written agreement did not

govern Loss 1 and Loss 2, either individually or collectively, the trial court properly
concluded that there was no merit to ServiceMaster’s overpayment claim and resolved the

counterclaim in Novak’s favor.

       {¶51} We further find that ServiceMaster failed to meet its burden of proof that the

amount it paid to Novak exceeded the reasonable value of the services provided.        Again,

the thrust of ServiceMaster’s argument is based on the amount approved by Affiliated FM

Global for the claim submitted with respect to Loss 1. As discussed above, this testimony

is not persuasive proof of the reasonable value of Novak’s services. Moreover, we find no

basis to attribute the Cleveland Browns’ payment toward Novak’s Loss 1 invoices as

grounds to support an unjust enrichment claim on ServiceMaster’s behalf.

       {¶52} The third assignment of error is overruled.

                                  Prompt Payment Statute

       {¶53} Novak argues in its sole cross-assignment of error that the trial court’s refusal

to award it damages under R.C. 4113.61 is against the manifest weight of the evidence and

contrary to law.

       {¶54} The statute provides in relevant part:

       (A)(1) If a subcontractor * * * submits * * * an invoice for materials to a
       contractor in sufficient time to allow the contractor to include the * * *
       invoice in the contractor’s own pay request submitted to an owner, the
       contractor, within ten calendar days after receipt of payment from the owner
       for improvements to property, shall pay to the:

       (a) Subcontractor, an amount that is equal to the percentage of completion of
       the subcontractor’s contract allowed by the owner for the amount of labor or
       work performed;
       ***
       The contractor may reduce the amount paid by any retainage provision

       contained in the contract, invoice, or purchase order between the contractor

       and the subcontractor * * *, and may withhold amounts that may be necessary

       to resolve disputed liens or claims involving the work or labor performed or

       material furnished by the subcontractor * * *.

       If the contractor fails to comply with division (A)(1) of this section, the

       contractor shall pay the subcontractor * * *, in addition to the payment due,

       interest in the amount of eighteen per cent per annum of the payment due,

       beginning on the eleventh day following the receipt of payment from the

       owner and ending on the date of full payment of the payment due plus interest

       to the subcontractor * * *.

R.C. 4113.61(A)(1).

       {¶55} Therefore, pursuant to R.C. 4113.61(A)(1), if a subcontractor makes a timely

request for payment, a contractor must pay the subcontractor in proportion to the work

completed within ten calendar days of receiving payment from the owner. Masiongale

Elec.-Mechanical, Inc. v. Constr. One, Inc., 102 Ohio St.3d 1, 2004-Ohio-1748, 806 N.E.2d

148, ¶ 16.   A contractor, however, is permitted to withhold “amounts that may be necessary

to resolve disputed liens or claims involving the work or labor performed or material

furnished by the subcontractor.” Id., quoting R.C. 4113.61(A).

       {¶56} Failure to comply with these provisions obligates a contractor to pay interest

on the overdue payment at a rate of 18 percent per annum.         R.C. 4113.61(A)(1) and
(B)(1).     A subcontractor also may file a civil action to recover the amount due and the

statutory interest. R.C. 4113.61(B)(1). If the court determines that the contractor has not

complied with the prompt-payment statute, the court must award the subcontractor the

statutorily prescribed interest.   Masiongale Elec.-Mechanical, Inc. at ¶ 17.

          {¶57} Novak argues that the record overwhelmingly establishes a violation of R.C.

4113.61. Specifically, Novak relies on the following factual findings by the trial court:

                 · The insurance company approved total payments of the Loss 2
          subcontractors’ invoices in the amount of $235,460.82. Affiliated FM
          specifically earmarked $31,617.28 of the $235,460.82 to pay Novak’s final
          invoice.

                  · According to their own records, ServiceMaster received $200,000.00
          in the form of two $100,000.00 checks on January 9, 2008.

                · The final check paid to Novak by ServiceMaster in the amount of
          $75,000.00 was issued on December 28, 2007.

                · Defendant’s internal records establish that as of February 12, 2008,

          the entire balance associated with Loss 2 was not paid by ServiceMaster.

          {¶58} Based on these findings, which are supported by competent, credible evidence

in the record, we find that there is a violation of Ohio’s Prompt Payment Act. The trial

court’s verdict to the contrary is against the manifest weight of the evidence.      Indeed, the

record reveals that ServiceMaster never paid Novak on the Loss 2 contract, despite having

received a partial payment of $31,617.28 that was specifically designated for Novak’s Loss

2 invoice, and despite there being no objection to the invoice or dispute over Novak’s

services.     The statute prohibits and penalizes this exact conduct.
      {¶59} The trial court’s finding that ServiceMaster’s payment of $75,000 issued on

December 28, 2007, was a prepayment of the $31,617.28 that ServiceMaster received on

the Loss 2 claim is not supported by the evidence. At the time the $75,000 payment was

received, Novak had open invoices for Loss 1 and Loss 2. Pinchot testified that the

$75,000 payment was applied toward Loss 1 invoices — the oldest outstanding invoices.

ServiceMaster’s own internal bookkeeping records confirm that the $75,000 payment was

made toward Loss 1 invoices.       For this same reason, we cannot say that Ranieri’s

testimony that ServiceMaster’s payment of $75,000 was for Loss 2 is credible; his

testimony directly contradicts ServiceMaster’s business records.   Notably, even after the

$75,000 payment, an outstanding balance of $54,297.01 remained on Novak’s Loss 1

invoices — this amount, however, was settled through the agreement negotiated directly

with the Cleveland Browns.

      {¶60} ServiceMaster counters that the trial court’s decision should stand based on

the evidence that the $75,000 payment was made within ten days of ServiceMaster’s receipt

of the two checks it received from the owner and owner’s agent to cover Loss 2 invoices.

The record reveals, however, that these two checks were documented as received by

ServiceMaster on January 9, 2008.    ServiceMaster’s bookkeeping records also show, as

the trial court found, that as of February 12, 2008, the entire amount of Novak’s Loss 2

invoice remained unpaid.

      {¶61} In finding that the statute was not violated, the trial court improperly focused

on the total payments made under Loss 1 and the insurance company’s approval of less than
what ServiceMaster actually paid Novak on Loss 1. But we cannot ignore that Loss 2

constituted a separate agreement and, therefore, the trial court should have focused solely

on ServiceMaster’s conduct with respect to Loss 2.

      {¶62} Because the record reveals that ServiceMaster did not make any payment to

Novak with respect to Loss 2, nor did it ever dispute the invoice prior to Novak’s

commencement of the lawsuit, we fail to see how ServiceMaster escapes application of

Ohio’s Prompt Payment Act. This is not a situation where the contractor, in good faith,

withholds amounts when there is a disputed claim. See Consortium Communications v.

Cleveland Telecommunications, Inc., 10th Dist. Franklin No. 97APG08-1090, 1998 Ohio

App. LEXIS 524 (Feb. 10, 1998). Here, Novak is entitled to prejudgment interest because

ServiceMaster did not assert a good faith basis to withhold the money.           See Gary

Moderalli Excavating, Inc. v. Trimat Constr., Inc., 5th Dist. Tuscarawas Nos.

2012AP030022 and 2012AP030023, 2013-Ohio-1701, ¶ 49 (“if the contractor does not

assert a good faith basis to withhold the money, then the subcontractor is entitled to

prejudgment interest”).

      {¶63} But although Novak is entitled to prejudgment interest, the award of attorney

fees is not automatic. In fact, R.C. 4113.61(B)(3) states that the court shall not award

attorney fees if the court determines, following a hearing on the payment of attorney fees,

that such an award would be inequitable.        And while ServiceMaster has presented

compelling reasons as to why the application of the attorney fees would be inequitable, this
determination lies within the sound discretion of the trial court. We therefore remand on

this issue for the trial court to consider.

       {¶64} In summary, ServiceMaster’s three assignments of error are overruled, and the

judgment is affirmed awarding Novak damages on its breach of contract claim. Novak’s

sole cross-assignment of error is sustained, thereby entitling it to prejudgment interest as set

forth in R.C. 4113.61(A)(1), but the issue of attorney fees must be remanded for the trial

court to consider.

       {¶65} Judgment affirmed in part, reversed in part, and remanded to the lower court

for further proceedings consistent with this opinion.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, J., and
PATRICIA ANN BLACKMON, J., CONCUR